728 N.W.2d 426 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Sheila Marie LIVELY, Defendant-Appellee.
People of the State of Michigan, Plaintiff-Appellant,
v.
Eric Eugene Lively, Defendant-Appellee.
Docket Nos. 132904, 132905. COA Nos. 264222, 264223.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.